motion in a September 2010 order in which it ruled that Cottonwood had
                satisfied NRCP 23's class action prerequisites and could therefore litigate
                the alleged defects on behalf of its members.
                            Petitioners then filed this petition for a writ of mandamus,
                contending that the district court failed to undertake a thorough NRCP 23
                analysis and that, had the district court done so, it would have concluded
                that Cottonwood did not satisfy NRCP 23's class action prerequisites. In
                their writ petition, petitioners ask this court to direct the district court to
                vacate its September 2010 order."
                            "A writ of mandamus is available to compel the performance of
                an act that the law requires as a duty resulting from an office, trust, or
                station . ." International Game Tech. v. Dist. Ct., 124 Nev. 193, 197,
                179 P.3d 556, 558 (2008); see also NRS 34.160. Here, we conclude that
                partial relief is warranted, as the district court's order demonstrates that
                it did not conduct a thorough NRCP 23 analysis. See D.R. Horton v. Dist.
                Ct. (First Light II), 125 Nev. 449, 459, 215 P.3d 697, 704 (2009) ("[W]here
                a homeowners' association brings suit on behalf of its members, a
                developer may . . . challenge whether the associations' claims are subject
                to class certification. In doing so, the district court must conduct and
                document a thorough NRCP 23 analysis." (emphasis added)). For
                instance, the district court determined that NRCP 23's numerosity
                requirement had been met because more than one homeowner was
                alleging defects. Similarly, the district court determined that common



                      'Alternatively, petitioners ask that we order the district court to (1)
                deny Cottonwood's motion for declaratory relief, (2) order the joinder of all
                Cottonwood's individual members, or (3) prohibit the action from
                proceeding as a representative action under NRS 116.3102(1)(d).
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                issues of fact predominated because all of the alleged defects existed in the
                duplexes' building envelopes.
                              This NRCP 23 analysis falls short of what is required by law.
                See id. ("[A] shared experience alone does not satisfy the threshold
                requirements under NRCP 23. Instead, the court must determine, among
                other issues, which units have experienced constructional defects, the
                types of alleged defects, the various theories of liability, and the damages
                necessary to compensate individual unit owners." (citation omitted)); see
                also Beazer Homes Holding Corp. v. Dist. Ct., 128 Nev. , 291 P.3d
                128, 136 (2012) ("[U]pon a motion to proceed as a class action, the district
                court must 'thoroughly analyze NRCP 23's requirements and document its
                findings." (quoting First Light II, 125 Nev. at 459, 215 P.3d at 704)).
                Accordingly, we grant the writ petition in part and direct the clerk of this
                court to issue a writ of mandamus instructing the district court to vacate
                its September 2010 order and to conduct a proper NRCP 23 analysis. 2
                Afterward, the district court shall administer the underlying litigation
                consistent with our recent opinion in Beazer Homes.
                              It is so ORDERED. 3




                                                                                          '   J.
                                                              Saitta


                      2 We   decline to grant petitioners' alternative requests for writ relief.

                      3 We lift the stay of district court proceedings imposed by our April 7,
                2011, order.
SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A
                cc: Hon. Timothy C. Williams, District Judge
                     Lee, Hernandez, Landrum, Garofalo & Blake, APC
                     Feinberg Grant Mayfield Kaneda & Litt, LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 4
(0) 1947A